TEMPLE, J.
— The defendant was indicted for fraudulent and malicious mischief for breaking down the doors and otherwise injuring the jail of Tulare county. To this indictment he plead guilty and was sentenced to pay a fine of one *682hundred dollars and be imprisoned in the state’s prison for one year. The appellant has not appeared in this court by counsel or otherwise. On inspection of the record we discover no error and the judgment is therefore affirmed.
We concur: Sprague, J.; Rhodes, C. J.; Crockett, J.; Wallace, J.